 



SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

 

THIS SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE (“Settlement Agreement”) is
made as of _______________, 2018, by and among John Keeler & Co., Inc. d/b/a
Blue Star Foods, a Florida corporation with an address at 3000 NW 109th Ave.,
Miami, Florida 33172 (the “Company”), and _____________________________, with an
address at ________________________________________ (“the “Investor”). The
foregoing parties are sometimes referred to hereinafter collectively as the
“Parties” and each, individually, as a “Party”.

 

RECITALS

 

A. On August 3, 2015, the Investor purchased $________________ dollars of
capital stock (the “Share Purchase”) of Global Seafood International, Inc.,
which was later acquired by Steele Oceanic Corporation, an Oklahoma corporation
(formerly known as Steele Resources Corporation) (“SELR”).

 

B. The Investor has notified the Company that it believes it has certain
potential claims against the Company and/or SELR related to the Share Purchase.

 

C. In an effort to resolve the disputes between them, the Company and the
Investor have engaged in good faith settlement negotiations and have reached a
settlement.

 

D. Accordingly, the Investor is willing to agree to forbear from exercising
certain of its rights and remedies, solely on the terms and conditions specified
herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual promises,
covenants and conditions herein contained, the Parties agree as follows:

 

1. Recitals Incorporated. The Recitals listed above are incorporated into and
made a part of this Agreement.

 

2. Issuance of Shares. In consideration for the Investor’s agreement to forbear
from exercising certain of its rights and remedies, simultaneously with the
closing of a business combination transaction the Company is currently
negotiating with A.G. Acquisition Group II, Inc., a Delaware corporation (to be
renamed Blue Star Foods Corp.) (the “Pubco”), the Company will cause the Pubco
to issue to the Investor, without further consideration, other than the general
release set forth in Section 4 below, _________ units of Pubco’s securities
(each, a “Unit” and, collectively, the “Units”), each Unit consisting of (a) one
share (each, a “Share” and, collectively, the “Shares”) of Pubco’s Series A
convertible preferred stock, par value $0.0001 per share (the “Series A
Preferred Stock”), initially convertible into shares of Pubco’s common stock,
par value $0.0001 per share (the “Common Stock”), at a conversion rate of
500-for-1 (a total of 500 shares of Common Stock per Unit) (the “Conversion
Price”), and (b) 3-year warrants (each, a “Warrant” and, collectively, the
“Warrants”) to purchase one-half (½) of one share of Pubco’s Common Stock for
every share of Common Stock that would be received upon conversion of a share of
Series A Preferred Stock (a total of 250 Warrants per Unit), in full and
complete satisfaction (together with the general release set forth in Section 3
below) of any and all Investor Released Claims (as defined below) related to the
Share Purchase the Investor may have against the Company Parties (as defined
below). The certificates representing the Shares of Series A Preferred Stock,
the shares of Common Stock issuable upon conversion of the Shares of Series A
Preferred Stock (the “Conversion Shares”), the Warrants, and the shares of
Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”) (the
Units, the Shares of Series A Stock, the Conversion Shares, the Warrants and the
Warrant Shares are sometimes herein referred to as the “Securities”) shall bear
appropriate and customary legends restricting their transfer absent registration
under the securities laws or available exemption therefrom. The Investor makes
the representations and warranties to the Company set forth in Appendix A hereto
(which are incorporated by reference herein), as of the date hereof and as of
the date of the delivery to the Investor of the Units.

 

 

 

 

3. Release by the Company and the Company Parties. The Company and the Company
Parties (as defined below) hereby fully and forever waive, release, acquit and
discharge the Investor, together with all of his/her/its past and present
predecessors-in-interest, successors-in-interest, assigns, and affiliates, and
all of their officers, directors, shareholders, principals, managers, members,
partners, employees, agents, servants, attorneys and legal representatives
(hereinafter collectively referred to as the (“Investor Parties”), from any and
all actions, suits, arbitrations, proceedings, controversies, disputes, causes
of action, claims, rights, obligations, demands, agreements, covenants,
promises, responsibilities, liabilities, indemnifications, contributions,
damages, costs, expenses and fees, of whatever kind and nature, related to the
Share Purchase, whether contractual, extra-contractual, tort or otherwise, which
the Company or any of the Company Parties may now have, ever had, or will ever
have against the Investor or the Investor Parties related to the Share Purchase,
whether known or unknown, matured or unmatured, foreseeable or unforeseeable,
fixed, contingent, class, individual, derivative or otherwise (the “Company
Released Claims”). The Company and the Company Parties (as defined below)
understand that they may later discover facts relating to the Company Released
Claims in addition to or different from the facts now known or believed by them
to be true and accept and assume such risk. Notwithstanding anything to the
contrary herein, it is further understood and agreed by the parties hereto that
this release shall not apply to acts of fraud or gross negligence by the
Investor or the Investor Parties or release the Investor or the Investor Parties
from any claims arising out of or related to this Settlement Agreement.

 

4. Release by the Investor and the Investor Parties. The Investor and the
Investor Parties do hereby fully and forever waive, release, acquit and
discharge the Company and SELR, together with all of their past and present
predecessors-in-interest, successors-in-interest, assigns, and affiliates, and
all of their officers, directors, shareholders, principals, managers, members,
partners, employees, agents, servants, attorneys and legal representatives
(hereinafter collectively referred to as the “Company Parties”), from any and
all actions, suits, arbitrations, proceedings, controversies, disputes, causes
of action, claims, rights, obligations, demands, agreements, covenants,
promises, responsibilities, liabilities, indemnifications, contributions,
damages, costs, expenses and fees, of whatever kind and nature related to the
Share Purchase, whether contractual, extra-contractual, tort or otherwise, which
Investor or any of the Investor Parties may now have, ever had, or will ever
have against the Company or the Company Parties related to the Share Purchase,
whether known or unknown, matured or unmatured, foreseeable or unforeseeable,
fixed, contingent, class, individual, derivative or otherwise (the “Investor
Released Claims”). The Investor and the Investor Parties understand that they
may later discover facts relating to the Investor Released Claims in addition to
or different from the facts now known or believed by them to be true and accept
and assume such risk. Notwithstanding anything to the contrary herein, it is
further understood and agreed by the parties hereto that this release shall not
apply to acts of fraud or gross negligence by the Company or the Company Parties
or release the Company or the Company Parties from any claims arising out of or
related to this Settlement Agreement.

 

2

 

 

5. Final Disposition. This Agreement is acknowledged to be a final and binding
disposition of any and all Company Released Claims and Investor Released Claims
by the Parties, as applicable, arising from or in any way related to the Share
Purchase. Neither the negotiations preliminary to the signing of this Agreement
nor its acceptance shall be considered as an admission of wrongdoing or
liability by any Party hereto.

 

6. Confidentiality. The Parties agree that the terms and conditions of this
Settlement Agreement shall remain confidential and shall not be disclosed to any
entity or person unless disclosure is: (i) ordered by a court of competent
jurisdiction; (ii) required by federal or state securities laws; or (iii)
necessary for the enforcement of this Settlement Agreement, in which case the
Settlement Agreement shall be filed with the applicable court and/or judicial
body under seal.

 

7. Entire Agreement. This Settlement Agreement contains the sole, complete and
entire agreement and understanding of the Parties concerning the matters
contained herein and may not be altered, modified, or changed in any manner
except by a writing duly executed by the Parties. No Party is relying on any
representations other than those expressly set forth herein. No conditions
precedent to the effectiveness of this Settlement Agreement exists, other than
as expressly provided for herein. There are no oral or written collateral
agreements hereto. All prior discussions and negotiations have been and are
merged, integrated into and superseded by this Settlement Agreement.

 

8. Voluntary Agreement. The Parties agree that they have read and understand
this Settlement Agreement, and that they are entering into this Settlement
Agreement voluntarily and without coercion, that they have had the opportunity
to consult with an attorney of their own choosing concerning the release
contained in and the terms of this Settlement Agreement, and that the release
they have made and the terms they have agreed to herein are knowing, conscious
and with full appreciation that they are forever foreclosed from pursuing any of
the rights so waived.

 

9. Covenant of Non-disparagement. Each of the Parties covenants never to
disparage or speak ill of the other or any of their products, services,
affiliates, subsidiaries, officers, directors, employees or shareholders, and
will take reasonable steps to prevent, and will not knowingly permit, any of
their respective employees or agents from disparaging or speaking ill of such
persons.

 

10. Waiver. The delay or failure of a Party to exercise any right, power or
privilege hereunder, or failure to strictly enforce any breach or default shall
not constitute a waiver with respect thereto, and no waiver of any such right,
power, privilege, breach or default on any one occasion shall constitute a
waiver thereof on subsequent occasion unless clear and express notice thereof in
writing is provided.

 

11. Applicable Law; Venue. This Agreement shall be governed by the laws of the
State of Florida, without regard to the conflicts of laws principles thereof.
Each Party: (a) agrees that any legal suit, action or proceeding arising out of
or relating to this Agreement and/or the transactions contemplated hereby shall
be instituted only in either the courts of the State of Florida, County of Dade,
or in the United States District Court for the Southern District of Florida, (b)
waives any objection which it may have or hereafter to the venue of any such
suit, action or proceeding, and (c) irrevocably consents to the jurisdiction of
the courts of the State of Florida, County of Dade, and the United States
District Court for the Southern District of Florida in any such suit, action or
proceeding. Each Party further agrees to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in
the courts of the State of Florida, County of Dade, or in the United States
District Court for the Southern District of Florida and agrees that service of
process pursuant to the laws of the State of Florida shall be deemed in every
respect effective service of process upon such Party.

 

12. Warranties. The Parties, and each of them, warrant: (a) that they, and each
of them, have the sole right and exclusive authority to execute this Settlement
Agreement; and (b) that they have not sold, assigned, transferred, conveyed or
otherwise disposed of any claim, demand, cause of action, obligation, damage or
liability covered in this Settlement Agreement.

 

13. Due Authorization. The execution, delivery and performance of this
Settlement Agreement and Release has been duly authorized by all necessary
actions of the Parties hereto. This Settlement Agreement and Release constitutes
a valid and binding agreement of the Parties enforceable against them in
accordance with its terms.

 

14. Recitals Incorporated. The Recitals of this Settlement Agreement are
incorporated herein and made a part hereof.

 

15. Counterparts. This Settlement Agreement may be executed in one or more
counterparts, all of which together constitute one single document.

 

16. Electronic Signatures. This Settlement Agreement and any documents relating
to it may be executed and transmitted to any other party electronically, which
electronic version shall be deemed to be, and utilized in all respects as, an
original, wet-inked document.

 

[The remainder of this page is left blank intentionally. Signature page
follows.]

 

3

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the day and year first written above.

 

  JOHN KEELER & CO., INC. D/B/A BLUE STAR FOODS         By:     Name: Carlos
Faria   Title: Chief Executive Officer

 

INVESTOR (individual)         INVESTOR (entity)                        
Signature         Name of Entity                         Print Name        
Signature of Authorized Person                    
Print Name:                                                                                      
                      Title:___________________________________________

 

4

 

 

Appendix A

 

Representations and Warranties Relating to the Securities

 

(a) The Investor is acquiring the Securities for investment for its own account
and not with the view to, or for resale in connection with, any distribution
thereof. Investor understands and acknowledges that the Securities have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state or foreign securities laws, by reason of a specific exemption from
the registration provisions of the Securities Act and applicable state and
foreign securities laws, which depends upon, among other things, the bona fide
nature of the investment intent as expressed herein. Investor further represents
that it does not have any contract, undertaking, agreement or arrangement with
any person or entity to sell, transfer or grant participation to any third
person with respect to any of the Securities.

 

(b) The Investor understands that an active public market for the Company’s
Common Stock may not now exist and that there may never be an active public
market for the Securities acquired under this Settlement Agreement.

 

(c) The Investor is an “accredited investor” as defined in Rule 501 of
Regulation D as promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Act and shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.

 

(d) Neither the Investor nor, to its knowledge, any person or entity
controlling, controlled by or under common control with it, nor any person or
entity having a beneficial interest in it, nor any person on whose behalf
Investor is acting: (i) is a person listed in the Annex to Executive Order No.
13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Seller”). The Investor agrees to provide the Company, promptly upon request, all
information that is reasonably necessary or appropriate to comply with
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules and orders. The Investor consents to the disclosure to U.S.
regulators and law enforcement authorities by the Company and its affiliates and
agents of such information about such member as is reasonably necessary or
appropriate to comply with applicable U.S. anti-money-laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Investor acknowledges
that if, following its investment in the Securities, the Company reasonably
believes that such member is a Prohibited Seller or is otherwise engaged in
suspicious activity or refuses to promptly provide information that the Company
requests, the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require such member to transfer the
Securities. The Investor further acknowledges that such member will have no
claim against the Company or any of its affiliates or agents for any form of
damages as a result of any of the foregoing actions.

 

(e) The Investor or its duly authorized representative realizes that because of
the inherently speculative nature of business activities of the kind
contemplated by the Company, the Company’s financial position and results of
operations may be expected to fluctuate from period to period and will,
generally, involve a high degree of financial and market risk that can result in
substantial or, at times, even total loss of the value of the Securities.

 



5

 

